DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May is being considered by the examiner.

Response to Arguments
Applicant's arguments filed May 12, 2020 have been fully considered but they are not persuasive.  
The Applicant argues that Singh fails to disclose, teach o suggest that the microprocessor 30 ( is configured to ascertain a failure of a measuring unit of electronic circuit module 2, current sensor 3, voltage sensor 4 and temperature sensor 5 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (see MPEP 2111).
In the Final Office Action it is noted that at least the electronic circuit 2, current sensor 3, voltage sensor 4 and temperature sensor 6 correspond to the measuring device (Final at page 3).  Therefore, each of these elements can correspond to a measuring unit of the measuring device, as recited in independent claim 1.  In the Office Action it is also noted that at least the microprocessor 30 corresponds to the evaluation unit (Final at page 3).  Singh discloses that if the battery voltage falls below a specified voltage level within a certain time after charging to full capacity and there was no discharge current as detected by the current sensor, the circuitry 2 indicates the presence of a shorted cell. Singh further discloses that the microprocessor 30 is programmed to detect this by first determining that the battery has reached a fully charged state (SOC=100%), and measuring the battery voltage (para. 0036).  Therefore, the microprocessor 30 detects an abnormal functioning or status of at least the electronic circuit 2 
The Applicant argues the rejection of dependent claims 2, 3, 5, 6, 8 and 9 based on their dependencies from independent claim 1.  However, as noted above, the rejection of claim 1 is maintained and thus so is the rejection of the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0033169 to Singh et al. (hereinafter Singh) (cited in IDS dated May-17-2017) in view of US 2014/0085094 to Schumann et al. (hereinafter Schumann).
Regarding independent claim 1, Singh discloses an energy storage unit for a motor vehicle (Figs. 1 and 2, at least para. 0013), comprising
5 an energy store configured as a battery cell module for storing and delivering electric power (battery 1, para. 0013),
a measuring device for measuring electrical properties of the energy store (at least electronic circuit module 2, current sensor 3, voltage sensor 4 and temperature sensor 6, para. 0013),
an evaluation unit, connected to the measuring device (at least microprocessor 30), for ascertaining an operational status of the energy store and a failure of the measuring unit of the measuring device from the measurement results of the measuring device (microprocessor 30 uses parameters measured by the various sensors and circuits to determine factors related to the battery State of Health (SOH) (para. 0023), also the circuitry 2 indicates the presence of a shorted cell (para. 0036)), and
10 an indicator unit, connected to the evaluation unit (display 6), for visually depicting the failure of the measuring unit of the measuring device (the display 6 displays the measured values including the battery SOH, at least para. 0021 and 0038).


    PNG
    media_image1.png
    586
    868
    media_image1.png
    Greyscale

Singh fails to disclose that the indicator unit has a color zone that irreversibly changes color when the evaluation unit ascertains the failure of the measuring unit of the measuring device.
In the same field of endeavor, Schumann discloses an indicator unit (Fig. 1, unit 104) that has a color zone that irreversibly changes color when the evaluation unit ascertains the failure of the measuring unit of the measuring device (unit 104 is configured to provide the visual damage signal on an outer surface of a battery 100 when at least one parameter of the battery 100 is outside a tolerance range, para. 0025).

Regarding claim 2, Singh discloses wherein the evaluation unit has a memory unit for storing the measurement results of the measuring device at different is measurement times (Fig. 2, the microprocessor 30 includes EEPROM 26 and RAM 24 which store measurement results, at least para. 0015), the evaluation unit being configured to determine the operational status of the energy store from the measurement results of the measuring device at different measurement times (the microprocessor determines the operational status of the battery from the measured results at various times, at least para. 0015, 0023, , 0036, 0038).
Regarding claim 3, Singh discloses wherein the operational status ascertained from the measurement results of the measuring device comprises an ageing state of the energy store, a self-discharge rate of the energy store, or an arrival at a critical or overcritical state of charge of the energy store (the microprocessor 30 determines from the measured values, various parameters of the battery, at least para. 0015, 0023, 0036, 0038).
Regarding claim 5, Singh discloses wherein the indicator unit has piezoelectric crystals or liquid crystals (the display 6 can be and LCD, at least para. 0021).
Regarding claim 306, Singh fails to disclose wherein the indicator unit has an electrically or electronically actuatable color zone.

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Singh so that the indicator unit has an electrically or electronically actuatable color zone, as the one taught by Schumann.  This would have been done in order to signal the status of the battery based on color, as taught by Schumann at least at para. 0010.
Regarding PORS-602USclaim 8, modified Singh fails to disclose wherein the evaluation unit is configured to block a change of color for the color zone back to an original state.  
As noted above, Schumann discloses that the signal is irreversibly provided (para. 0008, 0018 and 0048), i.e., evaluation unit is configured to block a change of color for the color zone back to an original state.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Singh so that the evaluation unit is configured to block a change of color for the color zone back to an original state, as taught by Schumann.  This would have been done in order to prevent tampering with the battery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858